Citation Nr: 1008035	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
from August 30, 2004 to September 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January to September 
1949, from October 1950 to July 1951, and from February 1952 
to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the Veteran's claim of 
entitlement to individual unemployability.  The Veteran filed 
a notice of disagreement the same month, and the RO issued a 
statement of the case dated in September 2005.  The Veteran 
filed his substantive appeal in September 2005.  

In October 2009, the Veteran was, in pertinent part, awarded 
a 100 percent evaluation for his service-connected hearing 
loss effective September 9, 2009.  As a result of this 100 
percent evaluation, the Veteran submitted a statement in 
December 2009 agreeing that the issue on appeal was 
entitlement to individual unemployability for the period from 
August 30, 2004 (the date the Veteran filed his claim for 
individual unemployability) to September 9, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From August 30, 2004 to September 9, 2009, the Veteran did 
not meet the schedular criteria for TDIU and the Veteran's 
service-connected disabilities did not prevent him from 
securing and following substantially gainful employment.


CONCLUSION OF LAW

From August 30, 2004 to September 9, 2009, the criteria for 
entitlement to TDIU have not been met, and referral for 
consideration of individual unemployability on an extra-
schedular basis is not warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in September 2004.  The VCAA notices 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions and the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The claimant's service treatment records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations.  38 
C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

From August 30, 2004 to September 9, 2009, the Veteran was 
service-connected for:  degenerative arthritis of the 
cervical spine, rated as 20 percent disabling, bilateral 
hearing loss, rated as 20 percent disabling, favorable 
anklylosis of the right ring and little fingers, rated as 10 
percent disabling, post-traumatic stress disorder, rated as 
10 percent disabling, deviated septum with allergic rhinitis 
and sinusitis,, rated as noncompensable, and appendectomy 
scar, rated as noncompensable.  The combined rating was 50 
percent.

Accordingly, at a 50 percent combined rating, the Veteran's 
service-connected disabilities did not render him eligible 
for TDIU from August 30, 2004 to September 9, 2009 under the 
schedular percentage requirements contemplated by VA 
regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the Veteran's service-
connected disabilities precluded him from engaging in 
substantially gainful employment from August 30, 2004 to 
September 9, 2009 (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The record must reflect that circumstances, apart from 
nonservice-connected conditions, placed him in a different 
position than other Veterans having the same compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the Veteran, in light of his service-
connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The record indicates that the Veteran has not held a job 
since his retirement in 1993. 

A review of the record does not show that, from August 30, 
2004 to September 9, 2009, the Veteran's service-connected 
disabilities prevented him from securing and following 
substantially gainful employment.  Rather, the records show 
that the Veteran's multiple disabilities negatively impacted 
his ability to be employed.  

In this regard, the Board notes that the Veteran was afforded 
VA examinations in part to determine whether his service-
connected disabilities prevented him from securing and 
following substantially gainful employment.  These 
examinations were dated in August and September of 2009.  The 
VA audiological examiner indicated that hearing loss in and 
of itself does not cause unemployability, and went on to say 
that the Veteran's job opportunities would be limited due to 
hearing loss, but that it should not prevent employment.  The 
general VA examiner stated that the Veteran's cervical spine 
and right hand finger disabilities affect the Veteran's 
ability to engage in physical and sedentary employment.  This 
examiner, however, did not state that these disabilities 
prevent the Veteran from securing and following substantially 
gainful employment.  The examiner further stated that the 
Veteran's PTSD signs and symptoms do not, in and of 
themselves, prevent the Veteran from working.

Thus, the Board finds that the Veteran's service-connected 
disabilities alone did not preclude him from engaging in 
substantially gainful employment from August 30, 2004 to 
September 9, 2009.  A combined 50 percent rating contemplated 
an impairment in the ability to perform substantially gainful 
employment due to the Veteran's service-connected 
disabilities.  However, "[t]he percentage ratings represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board finds that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflected the 
Veteran's overall impairment to his earning capacity over the 
period of August 30, 2004 to September 9, 2009.

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  No medical professional has ever stated that 
the Veteran's service-connected disabilities precluded him 
from obtaining or maintaining employment over the time period 
in question.  In the absence of any evidence of unusual or 
exceptional circumstances beyond that which is contemplated 
by the assigned schedular disability evaluations, the 
preponderance of the evidence is against the claim.  The 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).










ORDER

Entitlement to individual unemployability from August 30, 
2004 to September 9, 2009 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


